Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 4, 6, 9, 12, 13, 14,  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trevor York, “Status of Electrical Tomography in Industrial Applications”, Proceedings of SPIE Vol. 4188 ,2001, hereinafter ‘York’ (submitted in the IDS dated 5/17/21), in view of Rivero et al. (US 2014/0231077 A1), hereinafter ‘Rivero’.

With regards to Claim 1, York discloses the limitation A method for performing tomography via recovery of a distribution of an electrical property comprising the steps of providing a target object or portion thereof to be imaged (Distributions of electrical permittivity are determined from measurements of current around the boundary of a vessel, p.4, S2.2, Lines 1-2; One of the main goals for a tomographic system is to produce cross-sectional images of the distribution of materials, p.5, S3, Line 1 and P.3, Fig1);
providing a plurality of sensing electrodes with a known geometric configuration; geometrically configuring the target object and the electrodes to place the target object within a region effectively sensed by the electrodes (Electrodes are located in rings around regions that are to be interrogated, p.3, S2, Line 11); 
making electrical measurements between pairs of the electrodes (Usually a pair of electrodes are excited with a sinusoidal current source, typically tens of kilohertz, and the resulting potential difference is measured between pairs of electrodes, p.4, S2.1, Lines 5-7);
and mathematically inverting the electrical measurements to recover a reconstruction of the electrical property within a volume using a computational device configured to receive the measurements (Distributions of electrical permittivity are determined from measurements of current around the boundary of a vessel, p.4, S2.2, Lines 1-2; One of the main goals for a tomographic system is to produce cross-sectional images of the distribution of materials, p.5, S3, Line 1; For most distributions a sensitivity map that is generated in this way will only be a rough approximation to the actual conditions. Image reconstruction algorithms are computationally intensive and almost universally implemented in software. Coarse-grained parallelism, utilizing a small number of powerful microprocessors, has been used to exploit the inherent parallelism in the processing but, to realize significant speed-up, fine-grained architectures must be developed. The most popular image reconstruction algorithm for industrial applications of electrical tomography is still linear back projection (LBP). From the sensitivity map and the frame of measurements a qualitative image, representing the distribution of materials, can be reconstructed using a simple matrix multiplication. To achieve this the matrix containing the sensitivity map is transposed in order to solve the inverse problem, p.5, S3, Lines 8-16).
However, York does not disclose filling the void space between the target object and the plurality of electrodes with a fluid configuration comprising at least two immiscible fluids with a known boundary height to beneficially alter a sensitivity map between the electrodes.
Rivero discloses filling the void space between the target object and the plurality of electrodes with a fluid configuration comprising at least two immiscible fluids …to beneficially alter a sensitivity map between the electrodes (An injection fluid may refer to steam, hot water, or any fluid used to heat heavy oil known in the art [0014]; As noted above, ERT imaging relies on measuring the electrical resistance between electrodes. For example, in the context of steam injection during oil recovery, the changes in resistivity between the virgin and steamed zones in the reservoir can be measured and inverted. Then an image can be created. The quality of the ERT image is sensitive to, for example, porosity, pore connectivity and conductivity of pore fluids. Successful data acquisition and image quality may depend on the minimization of the contact resistance at the interface between the pore, water and the electrode. Thus, minimizing the contact resistance between the electrodes, the reservoir environment and fluid is desirable” [0015]; According to embodiments of the present disclosure, the conductivity of injected fluids (i.e., first fluid, added by examiner) may be enhanced by adding a conductive tracer-fluid (i.e., a fluid used to track the flow of fluid in the reservoir)(i.e., second fluid, added by examiner) to the injection stream. For example, a conductive nanoparticle dispersion may be injected with the injection fluid to act as a tracer-fluid. A conductive nanoparticle dispersion, may include a fluid or emulsion having conductive (i.e., metallic) nanoparticles suspended therein. By increasing the conductivity of the fluid injected downhole, the contact resistance between the electrodes, the reservoir environment may be reduced [0016]; The nanoparticle dispersion may be prepared using ultrasonication by exposing conductive nanopowders (for example conductive-polymers, metal or metal oxides etc.) in distilled water to sound energy at ultrasonic frequencies… Nanopowders may include, for example iron (Fe), nickel (Ni), alumina (Al2O3 ) , iron oxide (Fe3O4 ) , copper (Cu), copperoxide (CuO), zinc oxide (ZnO), conductive polymeric materials or any other conductive nanopowder known in the art [0017]);
with a known boundary height (The injection fluid will enter the reservoir 1 via tubing 32. The injection of the fluid may create a region (i.e., known boundary height, added by examiner) of steam and condensed water 41 in the reservoir. The region of steam and condensed water 41 may heat the reservoir fluid (i.e., bitumen). For example, at the beginning of the injection, the reservoir may include at least four regions: region 41 having steam and condensed water, region 42 having hot water or steam, region 43 having an oil bank, and region 44 having an oil and water zone near original reservoir temperature [0020]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify York in view of Rivero by filling the void space between the target object and the plurality of electrodes with a fluid configuration comprising at least two immiscible fluids with a known boundary height to beneficially alter a sensitivity map between the electrodes so that the measurement accuracy and image reconstruction quality is improved.


With regards to Claim 4, York in view of Rivero discloses the claimed invention as discussed in Claim 1.
However, York does not specifically disclose the step of adapting at least one fluid of the fluid configuration to improve coupling of an electrical property between the electrodes, the target object, or a constituent fluid within the fluid configuration.
Rivero discloses fluid configuration to improve coupling of an electrical property between the electrodes (“According to embodiments of the present disclosure, the conductivity of injected fluids may be enhanced by adding a conductive tracer-fluid (i.e., a fluid used to track the flow of fluid in the reservoir) to the injection stream. For example, a conductive nanoparticle dispersion may be injected with the injection fluid to act as a tracer-fluid. A conductive nanoparticle dispersion, may include a fluid or emulsion having conductive (i.e., metallic) nanoparticles suspended therein. By increasing the conductivity of the fluid injected downhole, the contact resistance between the electrodes, the reservoir environment may be reduced” [0016]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify York in view of Rivero to adapt at least one fluid of the fluid configuration between the target object and the electrodes to improve coupling of an electrical property between the electrodes (e.g., conductivity) between the electrodes, the target object, or a constituent fluid within the fluid configuration so that the measurement sensitivity and accuracy as well as the quality of the image reconstruction is improved.


With regards to Claim 6, York in view of Rivero discloses the claimed limitations as discussed in Claim 1.
However, York does not specifically disclose  a plurality of distinct fluid configurations.
Rivero discloses a plurality of distinct fluid configurations (An injection fluid may refer to steam, hot water, or any fluid used to heat heavy oil known in the art [0014]; According to embodiments of the present disclosure, the conductivity of injected fluids (i.e., first fluid, added by examiner) may be enhanced by adding a conductive tracer-fluid (i.e., a fluid used to track the flow of fluid in the reservoir)(i.e., second fluid, added by examiner) to the injection stream. For example, a conductive nanoparticle dispersion may be injected with the injection fluid to act as a tracer-fluid. A conductive nanoparticle dispersion, may include a fluid or emulsion having conductive (i.e., metallic) nanoparticles suspended therein. By increasing the conductivity of the fluid injected downhole, the contact resistance between the electrodes, the reservoir environment may be reduced [0016]; The nanoparticle dispersion may be prepared using ultrasonication by exposing conductive nanopowders (for example conductive-polymers, metal or metal oxides etc.) in distilled water to sound energy at ultrasonic frequencies… Nanopowders may include, for example iron (Fe), nickel (Ni), alumina (Al2O3 ) , iron oxide (Fe3O4 ) , copper (Cu), copperoxide (CuO), zinc oxide (ZnO), conductive polymeric materials or any other conductive nanopowder known in the art [0017]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify York in view of Rivero by filling the void space between the target object and the plurality of electrodes with a distinct fluid configuration from a plurality of fluids, comprising at least two immiscible fluids with a known boundary height to beneficially alter a sensitivity map between the electrodes so that the measurement accuracy and image reconstruction quality is improved.


With regards to Claim 9, York discloses a system for performing tomography via recovery of a distribution of an electrical property comprising: a plurality of sensing electrodes with known geometric configuration (Distributions of electrical permittivity are determined from measurements of current around the boundary of a vessel, p.4, S2.2, Lines 1-2; One of the main goals for a tomographic system is to produce cross-sectional images of the distribution of materials, p.5, S3, Line 1 and P.3, Fig1; Electrodes are located in rings around regions that are to be interrogated, p.3, S2, Line 11);  a measuring circuit for making electrical measurements between the electrodes (p.3, Fig 1); and a computational system configured to receive the electrical measurements and invert the measurements to recover the distribution of the electrical property within a volume (p.3, Fig 1).
However, York does not disclose a fluid configuration comprising at least two immiscible fluids with a known boundary height to beneficially alter a sensitivity map between the electrodes, in view of a nominal target material, or both a nominal target material and nominal target geometry;
Rivero discloses a fluid configuration comprising at least two immiscible fluids…to beneficially alter a sensitivity map between the electrodes (An injection fluid may refer to steam, hot water, or any fluid used to heat heavy oil known in the art [0014]; As noted above, ERT imaging relies on measuring the electrical resistance between electrodes. For example, in the context of steam injection during oil recovery, the changes in resistivity between the virgin and steamed zones in the reservoir can be measured and inverted. Then an image can be created. The quality of the ERT image is sensitive to, for example, porosity, pore connectivity and conductivity of pore fluids. Successful data acquisition and image quality may depend on the minimization of the contact resistance at the interface between the pore, water and the electrode. Thus, minimizing the contact resistance between the electrodes, the reservoir environment and fluid is desirable” [0015]; According to embodiments of the present disclosure, the conductivity of injected fluids (i.e., first fluid, added by examiner) may be enhanced by adding a conductive tracer-fluid (i.e., a fluid used to track the flow of fluid in the reservoir)(i.e., second fluid, added by examiner) to the injection stream. For example, a conductive nanoparticle dispersion may be injected with the injection fluid to act as a tracer-fluid. A conductive nanoparticle dispersion, may include a fluid or emulsion having conductive (i.e., metallic) nanoparticles suspended therein. By increasing the conductivity of the fluid injected downhole, the contact resistance between the electrodes, the reservoir environment may be reduced [0016]; The nanoparticle dispersion may be prepared using ultrasonication by exposing conductive nanopowders (for example conductive-polymers, metal or metal oxides etc.) in distilled water to sound energy at ultrasonic frequencies… Nanopowders may include, for example iron (Fe), nickel (Ni), alumina (Al2O3 ) , iron oxide (Fe3O4 ) , copper (Cu), copperoxide (CuO), zinc oxide (ZnO), conductive polymeric materials or any other conductive nanopowder known in the art [0017]);
with a known boundary height (The injection fluid will enter the reservoir 1 via tubing 32. The injection of the fluid may create a region (i.e., known boundary height, added by examiner) of steam and condensed water 41 in the reservoir. The region of steam and condensed water 41 may heat the reservoir fluid (i.e., bitumen). For example, at the beginning of the injection, the reservoir may include at least four regions: region 41 having steam and condensed water, region 42 having hot water or steam, region 43 having an oil bank, and region 44 having an oil and water zone near original reservoir temperature [0020]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify York in view of Rivero to utilize a fluid configuration comprising at least two immiscible fluids with a known boundary height to beneficially alter a sensitivity map between the electrodes so that the measurement accuracy and image reconstruction quality is improved.


With regards to Claim 12, York in view of Rivero discloses the claimed limitations as discussed in Claims 4 and 9.


With regards to Claim 13, York in view of Rivero discloses the limitations as discussed in Claims 6 and 9.


With regards to Claim 14, York in view of Rivero discloses the limitations as discussed in Claims 6 and 9.


With regards to Claim 18, York in view of Rivero, discloses the claimed invention as discussed in Claim 9.
York additionally discloses a containment vessel (p.3, Fig 1).


Claims 2, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over York, in view of Rivero and in further view of Ahmadi-An-Tehrani et al. (WO 2016/201427 Al), hereinafter ‘Ahmadi’.

With regards to Claim 2, York in view of Rivero discloses the claimed invention as discussed in Claim 1.
However, York does not specifically disclose the step of adapting at least one fluid of the fluid configuration to contrast the electrical properties of a material known or suspected to at least in part comprise the target object.
Ahmadi discloses fluid configuration to contrast the electrical properties (Imaging of the injected fracture sizes, extent, and distribution may be obtained using one of several well-known techniques. Measurement of induced polarization ("IP") is a geophysical imaging technique used to identify subsurface materials. This technique is similar to electrical resistivity tomography ("ERT") or induced polarization tomography ("IPT") wherein a map of the subsurface complex resistivity is monitored through two (or several) electrodes, p.8, Lines 29-33; In the case of dielectric enhancement/induced polarization ("IP") techniques, special insulators/conductors (which are capable of having a significant real part of dielectric constant in presence of water) are brought in contact with water (primarily in the tracking fluid) used for imaging the geological formation, p.9, Lines 15-17; Aspects of the present disclosure may utilize coke breeze particles as a proppant additive for operating as a dielectric enhancement contrast agent, p.9, Lines 27-28).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify York in view of Rivero, and in further view of Ahmadi to adapt a fluid configuration as known in the art and discussed in Sen to contrast the electrical properties (e.g., dielectric constant) of a known material or target object in the vicinity of the fluid so that the measurements accuracy and quality of the image reconstruction is improved.


With regards to Claim 10, York in view of Rivero, and in further view of Ahmadi, discloses the claimed limitations as discussed in Claims 2 and 9.


With regards to Claim 15, York in view of Rivero, discloses the claimed invention as discussed in Claim 14.
However, York does not specifically disclose the system a pump to achieve a specified fluid configuration, by introducing or removing fluid or component of a fluid into the fluid configuration.
Ahmadi discloses a pump to achieve a specified fluid configuration, by introducing or removing fluid or component of a fluid into the fluid configuration (The pumps and accessories are designed to pump the proppant mixture in massive amounts, p.4, Lines 2-3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify York in view of Rivero, and further in view of Ahmadi to utilize a pump to achieve a specified fluid configuration by introducing or removing fluid or component of a fluid into the fluid configuration so that a certain amount of fluid is always prevalent in the system to improve contrast and coupling between the fluid constituents and the target.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over York, in view of Rivero and in further view of Boese et al. ( DE 102004004604 B4), hereinafter ‘Boese’.
York in view of Rivero discloses the claimed invention as discussed in Claim 1.
However, York does not specifically disclose the step of adapting at least one fluid of the fluid configuration to mask the signal contribution of a material known or suspected to at least in part comprise the target object.
Boese discloses masking the signal contribution ( In addition, in order to recognize the blood vessel as a so-called roadmap, an image is recorded at the beginning of the intervention in which a small amount of contrast agent was injected. This image is captured as a mask image. The following fluoroscopic images obtained without injection of a contrast agent are each subtracted from the mask image. In this way, subtraction images are obtained on which the catheter is brightly visible above the dark blood vessel and the background has been eliminated by the subtraction, p.3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify York in view of Rivero, and in further view of Boese, to adapt at least one fluid of the fluid configuration to mask the signal contribution of a known material or target object in the vicinity of the fluid to improve the measurement sensitivity and accuracy as well as enhancing the quality of the image reconstruction.


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over York, in view of Rivero and in further view of Sharma et al. ( US 5984023 A), hereinafter ‘Sharma’.

With regards to Claim 5, York in view of Rivero discloses the claimed invention as discussed in Claim 1.
However, York does not specifically disclose mathematically encoding known electrical properties of the fluid configuration into a prior and applying the encoded prior to regularize the inversion process.
Sharma discloses known electrical properties of the fluid configuration (To analyze the fluid saturations, we can convert the distribution of the electrical impedance in the core into an image of the fluid saturations based on the electrical properties of the fluids in the core. For example, we can covert the impedance field using two or more frequencies into a hydrocarbon (oil/gas)-water saturation field by knowing the impedance properties of hydrocarbons and water, p.18, C7, Lines 55-62).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify York in view of Rivero, and in further view of Sharma, to mathematically encode known electrical properties of the fluid configuration into a prior and applying the encoded prior to regularize the inversion process to improve the speed and accuracy of the image reconstruction algorithm.


With regards to Claim 8, York in view of Rivero, and in further view of Sharma, discloses the claimed limitations as discussed in Claims 5 and 6.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over York, in view of Rivero, in further view of Ahmadi and further in view of Chalana et al. (US 20040127796 A1, hereinafter ‘Chalana’.
York in view of Rivero, discloses the claimed invention as discussed in Claim 6.
York additionally discloses the sensing electrodes are arranged in a known two dimensional geometric configuration (Fig.1).
However, York does not  specifically disclose adapting the boundary heights for reconstruction along a third geometric axis.
Chalana discloses adapting the boundary heights for reconstruction along a third geometric axis (In a sixth process, boundary line contours are placed on each 2D image. Thereafter, the method then calculates the total 3D volume of amniotic fluid in the uterus [0028]).
York also does not  specifically disclose fluid configurations to provide spatial resolution.
Ahmadi discloses fluid configuration to provide spatial resolution (Imaging of the injected fracture sizes, extent, and distribution may be obtained using one of several well-known techniques. Measurement of induced polarization ("IP") is a geophysical imaging technique used to identify subsurface materials. This technique is similar to electrical resistivity tomography ("ERT") or induced polarization tomography ("IPT") wherein a map of the subsurface complex resistivity is monitored through two (or several) electrodes, p.8, Lines 29-33; In the case of dielectric enhancement/induced polarization ("IP") techniques, special insulators/conductors (which are capable of having a significant real part of dielectric constant in presence of water) are brought in contact with water (primarily in the tracking fluid) used for imaging the geological formation, p.9, Lines 15-17; Aspects of the present disclosure may utilize coke breeze particles as a proppant additive for operating as a dielectric enhancement contrast agent, p.9, Lines 27-28).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify York in view of Rivero, in further view of Ahmadi and further in view of Chalana to adapt a fluid configuration to provide spatial resolution and the boundary heights for reconstruction along a third geometric axis so that the accuracy and quality of the image reconstruction is improved.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over York, in view of Rivero, in further view of Ahmadi and further in view of Boese.
York in view of Rivero, in further view of Sen, and further in view of Boese  discloses the claimed invention as discussed in Claims 2, 3 and 9.







Response to Arguments

35 USC§ 112 (a)

Applicant’s arguments, see p.1, filed on 05/26/2022, with respect to Claims 1-8, and 11 have been fully considered and are persuasive.  The rejection of Claims 1-8, and 11 has been withdrawn. 

35 USC§ 112 (b)

Applicant’s arguments, see p.2, filed on 05/26/2022, with respect to Claims 1-15, and Claim 18, have been fully considered and are persuasive.  The rejection of Claims 1-15, and 18, has been withdrawn.

35 USC§ 103

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection necessitated by the amendments.

With regards to Claim 1, The Applicants argue (p.2): This reference (i.e. Rivero, added by examiner) describes the injection of a single injection fluid, comprising a mixture of hot water or steam, and a tracer fluid containing conductive nanoparticles, into an oil reservoir. 
Amended claim 1 now recites that the fluid configuration comprises at least two immiscible fluids (support at paragraph [0044] of the present specification). This differentiates for Rivero, in that this reference only considers the use of a single injection fluid to image a given reservoir... Critically, Rivero appears to teach away from the amended claim, stating that a benefit of their injection fluid is that it is miscible with the oil in the reservoir ("Some of the water or steam in the injection fluid may mix with the oil and form emulsions. The heated oil will have a reduced viscosity which will allow the oil to be recovered through the production well"). 
The Examiner respectfully disagrees. 
While the arguments are moot, the examiner still submits that Rivero discloses immiscible fluids such as hot water or steam and tracer fluids containing nanopowders like alumina (Al2O3 ) or zinc oxide (ZnO) ( [0014]; [0016]; [0017]). It is known in public domain that alumina (Al2O3 ) or zinc oxide (ZnO) are immiscible fluids with the injected fluid (i.e., water/hot water/steam) [Google Search, screenshot attached].
Also, emulsion by definition (Google Search, screenshot attached) is a fine dispersion of minute droplets of one liquid in another in which it is not soluble or miscible. So even some steam from the injected fluid and oil may form emulsions, the oil and water are still immiscible fluids.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meany et al. (WO 2004/052169 A2) discloses the advantage of different fluid configuration in terms of spectral properties.
	Bibian et al. (US 8,594,763 Bl) discloses a physiological recording device that contains the fluid and the measurement electrode as a package module that eliminates the need to prepare the patient’s area of impact separately, before taking measurements . 
THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863